Citation Nr: 0120809	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a disability 
manifested by abnormal bilirubin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to June 
1991, including in the Southwest Asia theater of operations.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision that, in pertinent 
part, denied the veteran's claim for service connection for 
sinusitis.  

The record reflects the fact that service connection for 
deviated nasal septum was also denied by the RO in the 
September 1992 rating action, and the veteran submitted a 
timely appeal.  In a rating decision dated in January 2001, 
the RO granted service connection for residuals of a deviated 
nasal septum.  Accordingly, having been resolved in the 
veteran's favor, the issue of entitlement to service 
connection for deviated nasal septum is not before the Board.

The issue of entitlement to service connection for a 
disability manifested by abnormal bilirubin is addressed in 
the Remand following the Order section of this decision.


FINDINGS OF FACT

1.  Sinusitis was noted on the separation examination, as 
well as on a few occasions shortly after the veteran's 
discharge from service.

2.  There is no current evidence of sinusitis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are additional private medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with several examinations in relation to his claim for 
service connection for sinusitis.  

The record discloses that the September 1992 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The May 1993 statement of the case 
provided the veteran with the relevant laws governing service 
connection.  In addition, many supplemental statements of the 
case have been issued that also explain why his claim was 
denied.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

An entry in the service medical records dated in March 1991 
discloses that the veteran was a member of Operation Desert 
Storm.  He was exposed to hazardous hydrocarbons during 
operations in the oil fields in Kuwait.  On a report of 
medical history completed in June 1991, in conjunction with 
the separation examination, the veteran denied a history of 
sinusitis.  It was noted that he had occasional headaches 
after being hit in the head with a helmet in March 1991.  It 
was further indicated that he had chronic sinusitis symptoms.  
A clinical evaluation of the sinuses on the separation 
examination in June 1991 revealed chronic sinusitis.  

VA outpatient treatment records show that the veteran was 
seen in February 1992 and described an incident that 
reportedly took place in service in which he leaped from a 
moving vehicle and when he struck the ground, his helmet 
shifted forward and struck his nose.  Since that incident, he 
complained of difficulty breathing and recurrent pain in the 
sinus area.  

The veteran was afforded a VA examination of the sinuses in 
March 1992.  He related that he had had variable complaints 
since his vehicle had dropped in a 5-meter hole in service.  
He reported he had difficulty breathing from the nose, and 
that he had noticed drainage in the throat in the morning 
while brushing.  A nasal examination was grossly normal.  The 
throat was also normal on examination.  

Private medical records dated in 1992 and 1993 have been 
associated with the claims folder.  The veteran complained of 
severe headaches in April 1993.  He also reported sinus pain.  
An examination revealed right maxillary sinus tenderness.  
The assessment was sinusitis.  

The veteran was afforded a Persian Gulf war examination by 
the VA in October 1992.  He stated that he had recurring 
frontal headaches that were related to a head injury 
sustained in service, and to recurrent sinusitis, in part 
related to a septoplasty when he was a teenager.  He 
maintained that he took inhalers to prevent recurrent 
episodes of sinusitis.  An examination of the head, eyes, 
ears, nose and throat revealed no tenderness over the 
frontal, ethmoid or maxillary sinuses.  There was no evidence 
of active drainage from either nares.  

Additional VA outpatient treatment records are of record.  In 
October 1991, the veteran complained of sinus pressure in the 
frontal and maxillary sinuses with associated headaches.  
When severe, this was also associated with dizziness.  
Following an examination, the assessment was chronic 
sinusitis.  A maxillofacial CT scan in November 1991 revealed 
that the frontal, ethmoidal, maxillary and sphenoidal sinuses 
were well-aerated.  There was no evidence of mucoperiosteal 
or bony thickening.  Sinusitis was listed as a past illness 
on a medical record sheet dated in October 1992.  Sinusitis 
was again noted in April 1993.  The following month, the 
veteran again complained of frontal, maxillary and ethmoid 
headaches.  Following an examination, the pertinent 
impression was sinusitis.  A maxillofacial CT scan in June 
1993 showed that the sinuses were normal.  

The veteran was afforded a general medical examination by the 
VA in September 1994.  An examination of the sinuses was 
normal.  No pertinent diagnosis was made.

The veteran was afforded another VA general medical 
examination in November 1996.  An examination of the nose, 
throat and sinuses was negative.  The airways were completely 
normal.  There was no diagnosis pertaining to sinusitis.

On VA respiratory examination in February 1998, the examiner 
noted that he had reviewed his previous, comprehensive and 
thorough examination conducted in November 1996.  It was 
indicated that the veteran had some trauma to his face in 
service.  Subsequent symptoms with partial blockage of the 
airway resulted in septoplasty/rhinoplasty with complete 
resolution of that problem.  It was reported that the veteran 
had had no further symptoms suggesting difficulties with his 
airway in the nose and no nasal discharges or tenderness over 
the sinus areas.  Examinations of the nose and throat were 
normal, and the septal deviation and postoperative status 
relative to the veteran's septoplasty and rhinoplasty were 
excellent with normal, full airways.  There was no tenderness 
over the sinuses.  An X-ray study of the sinuses was 
negative.  There was no diagnosis pertaining to sinusitis.

A VA examination of the sinuses was conducted in February 
1998.  The examiner noted that he reviewed medical records, 
including the discharge examination, as well as other 
records.  The examiner also stated that there was some 
history of nasal problems prior to service, but that it was 
reasonable to assume that the veteran perhaps had nasoseptal 
problems following the injury in service.  There was 
subsequent corrective surgery.  On examination, the 
oropharynx, nasopharynx and hypopharynx were negative.  The 
examiner noted that he reviewed the veteran's paranasal sinus 
X-ray studies and that they did not seem to show evidence of 
chronic or acute paranasal sinus disease.  He further 
commented that he did not seem to be able to find by history 
and/or by examination specific or particular acute or chronic 
paranasal sinus disease.  He noted that there were records of 
the veteran's having been treated with various medications 
over the years.  However, all the scan studies, X-ray studies 
and histories were not suggestive, as best the examiner could 
tell, of what would be acute or chronic paranasal sinus 
disease.  

During a VA neurological examination in August 1999, it was 
noted that there was no evidence of tenderness over the sinus 
area.  

The veteran was again afforded an examination by the VA in 
October 2000.  The sinuses were noted to be nontender.  No 
pertinent diagnosis was made.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).


Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran asserts that service connection is warranted for 
sinusitis.  The Board acknowledges that chronic sinusitis was 
noted on the military discharge examination in June 1991.  In 
addition, both VA and private medical records dated within 
two years of his separation from service contain references 
to sinusitis.  It is significant to point out, however, that 
there is no clinical evidence of sinusitis after 1993.  In 
fact, CT scans and X-ray studies have never shown evidence of 
sinusitis.  The veteran has been afforded numerous VA 
examinations since 1994, including an examination of the 
sinuses in February 1998.  On all occasions, examinations of 
the sinuses were normal.  The Board observes that on the VA 
examination of the sinuses in February 1998, the examiner 
reviewed many medical records.  He was cognizant of the fact 
that sinusitis was found on the separation examination in 
June 1991.  The fact remains, however, that it was 
specifically concluded that there was no evidence of 
sinusitis.  The clinical findings on examination, which fail 
to demonstrate that the veteran currently has sinusitis, are 
of greater probative value than the veteran's allegations 
made in support of his claim.  The Board, therefore, 
concludes that the weight of the evidence is against the 
claim for service connection for sinusitis.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  


ORDER

Service connection for sinusitis is denied.


REMAND

In a rating decision dated in November 1994, the RO denied 
the veteran's claim for service connection for a disability 
manifested by abnormal bilirubin.  Notice of the 
determination was provided to the veteran and his 
representative the next month.  A timely notice of 
disagreement with the determination was received in January 
1995.  A statement of the case has not been issued with 
regard to this matter.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this matter.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court for in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the issue of entitlement to 
service connection for a disability 
manifested by abnormal bilirubin.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If the benefit sought is not granted, 
the RO should issue a statement of the 
case concerning the issue of entitlement 
to service connection for a disability 
manifested by abnormal bilirubin, to 
include the November 1994 RO denial.  

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, in accordance with appellate 
procedures.  The purpose of this remand is to ensure due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

